Exhibit 10.1
EXECUTION VERSION
SECOND AMENDMENT TO CREDIT AGREEMENT
AND
FIRST AMENDMENT TO SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “Amendment”) dated as of June 23, 2008 by and among ASHFORD
HOSPITALITY LIMITED PARTNERSHIP, a limited partnership formed under the laws of
the State of Delaware (the “Borrower”), ASHFORD HOSPITALITY TRUST, INC., a
corporation formed under the laws of the State of Maryland (the “Parent”), the
Grantors party hereto (the “Grantors”), each of the Lenders party hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as Secured Party (the
“Agent”).
     WHEREAS, the Borrower, the Parent, the Lenders, the Agent and certain other
parties have entered into that certain Credit Agreement dated as of April 10,
2007 (as amended and as in effect immediately prior to the date hereof, the
“Credit Agreement”);
     WHEREAS, the Grantors have executed that certain Security Agreement dated
as of April 10, 2007 in favor of the Agent (as amended and as in effect
immediately prior to the date hereof, the “Security Agreement”);
     WHEREAS, pursuant to Section 7.13 of the Credit Agreement, the Borrower has
requested that the Agent release each Guarantor listed on Schedule I (the
“Released Guarantors”) from the Guaranty and Security Agreement; and
     WHEREAS, the parties hereto desire to amend the Credit Agreement and the
Security Agreement for the purposes provided herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Specific Amendment to Credit Agreement. Subject to satisfaction
of the conditions contained in Section 3 hereof, the Borrower, the Parent, the
Lenders and the Agent hereto agree that the Credit Agreement is amended as
follows:
     (a) The following definition is added to Section 1.1. of the Credit
Agreement in the appropriate alphabetical location:
     “Mezzanine Debt Interest” means a promissory note evidencing a mezzanine
financing or similar transaction, secured by a mortgage or Equity Interest and
of which the Borrower or any Subsidiary is the holder and retains the rights of
collection of all payments thereunder.
     (b) The definition of “Floating Rate Indebtedness” contained in
Section 1.1. of the Credit Agreement is restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “Floating Rate Indebtedness” means all Indebtedness of a Person which,
after giving effect to any Derivatives Contracts, at any time prior to the
earlier of (a) the scheduled maturity date of such Indebtedness and (b) the
later of the Revolving Termination Date and the Term Loan Maturity Date bears
interest at a variable rate that is not then subject to a “cap,” “collar” or
other similar arrangement which result in the variable rate being less than or
equal to the sum of (x) the rate (as reasonably determined by the Agent) borne
by United States Treasury notes with a maturity of 10 years at the time the
applicable Derivatives Contract became effective and (y) 3.0% per annum.
     (c) The definition of “Indebtedness” contained in Section 1.1. of the
Credit Agreement is amended by restating clause (h) thereof in its entirety as
follows:
(h) net obligations under any Derivatives Contract, other than a Derivatives
Contract with respect to any Indebtedness permitted hereunder, in an amount
equal to the Derivatives Termination Value thereof;
     (d) The first sentence of Section 7.12.(b) of the Credit Agreement is
restated in its entirety as follows:
Within 30 days of the Borrower or any Domestic Subsidiary (other than an
Excluded Subsidiary) acquiring, forming, initially holding or otherwise
receiving after the Effective Date any Equity Interest in a Subsidiary (other
than an Unpledgeable Subsidiary or a Subsidiary with less than $10,000 in assets
in the aggregate), the Parent shall cause to be delivered to the Agent each of
the following in form and substance satisfactory to the Agent: (i) a supplement
to the Pledge Agreement executed by the Borrower or such Domestic Subsidiary, as
applicable, subjecting such Equity Interests to the Lien of the Pledge
Agreement, (ii) the items that would have been delivered under
Sections 5.1.(a)(v) and (vii), and if such Subsidiary is a Material Subsidiary,
Sections 5.1.(a)(viii), (ix) and (xxii), if such Subsidiary Equity Interests had
been Collateral under the Pledge Agreement on the Effective Date and (iii) if
such Equity Interests are owned by a Domestic Subsidiary that is not already a
Guarantor and is not an Excluded Subsidiary, the items referred to in clauses
(i) and (ii) of the immediately preceding subsection (a).
     (e) Section 7.13 of the Credit Agreement is amended by inserting a clause
(c) after clause (b) as follows:
     (c) Release of Mezzanine Debt Interests. The Borrower may request in
writing that the Agent release, and upon receipt of such request the Agent shall
release the Mezzanine Debt Interests held by a Subsidiary from the Lien of the
applicable Security Documents so long as: (i) (A) such Subsidiary qualifies, or
will qualify simultaneously with the release of its Mezzanine Debt Interests
from such Security Documents, as an Unpledgeable Subsidiary or has ceased to be,
or simultaneously with the release of its Mezzanine Debt Interests from such

- 2 -



--------------------------------------------------------------------------------



 



Security Documents will cease to be, a Subsidiary or (B) simultaneously with the
release of its Mezzanine Debt Interests from such Security Documents, such
Mezzanine Debt Interests will be conveyed, sold, transferred or otherwise
disposed of as permitted by this Credit Agreement to a Subsidiary that qualifies
as an Unpledgeable Subsidiary or a Person that is not a Subsidiary or has ceased
to be a Subsidiary; (ii) no Default or Event of Default shall then be in
existence or would occur as a result of such release; and (iii) the Agent shall
have received such written request at least 7 Business Days prior to the
requested date of release. Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
     (f) Section 10.4.(d) of the Credit Agreement is restated in its entirety as
follows:
     (d) payments of principal of all Loans, Reimbursement Obligations, other
Letter of Credit Liabilities, and all Secured Obligations (as defined in either
the Pledge Agreement or the Security Agreement) constituting indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Agent, any Lender or any Affiliate of any Lender of any kind, nature or
description, under or in respect of any Derivatives Contract entered into by the
Borrower with any Person that is or was a Lender (or any Affiliate of any
Lender) at the time such Derivatives Contract was executed, to be applied for
the ratable benefit of the Lenders and the holders of such Secured Obligations;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;
     (g) Section 12.10 of the Credit Agreement is amended by inserting “(a)” at
the beginning of the text of the paragraph and inserting a clause (b) after such
paragraph as follows:
     (b) At such time as any Collateral is conveyed, sold, transferred or
otherwise disposed of as permitted by this Credit Agreement, upon the request of
the Borrower, the Agent shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to release its security interest
in such Collateral, so long as (i) no Default or Event of Default shall then be
in existence or would occur as a result of such release and (ii) the Agent shall
have received such written request at least 7 Business Days prior to the
requested date of release.
     Section 2. Specific Amendments to the Security Agreement. Subject to the
satisfaction of conditions contained in Section 3 hereof, the Grantors, the
Lenders and the Agent agree that the Security Agreement is amended as follows:
     (a) Section 5(f) of the Security Agreement is restated in its entirety as
follows:

- 3 -



--------------------------------------------------------------------------------



 



     (f) Pledged Collateral. Within 30 days of any Grantor acquiring possession
of any certificates and Instruments representing or evidencing Pledged
Collateral (including Additional Pledged Collateral), such Grantor shall deliver
to the Secured Party, all such certificates and Instruments representing or
evidencing any Pledged Collateral (including Additional Pledged Collateral),
whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Secured Party. While an
Event of Default exists, the Secured Party shall have the right, at any time in
its discretion and without notice to any Grantor, (i) to transfer to or to
register in its name or in the name of its nominees any Pledged Collateral and
(ii) to exchange any certificate or instrument representing or evidencing any
Pledged Collateral for certificates or instruments of smaller or larger
denominations. Except as permitted by the Credit Agreement, such Grantor shall
not grant control over any Investment Property that is Collateral to any Person
other than the Secured Party.
     (b) Section 5(g) of the Security Agreement is restated in its entirety as
follows:
     (g) Delivery of Instruments. Within 30 days of any Grantor acquiring
possession of any Instrument payable to such Grantor, such Grantor shall deliver
to the Secured Party each such Instrument, duly indorsed in a manner reasonably
satisfactory to the Secured Party.
     Section 3. Conditions Precedent. The effectiveness of this Amendment is
subject to the receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:
     (a) a counterpart of this Amendment duly executed by the Parent, the
Borrower, the Grantors and the Requisite Lenders;
     (b) the Acknowledgment and Amendment to Guaranty substantially in the form
of Exhibit A attached hereto (the “Guaranty Amendment”), executed by the
Borrower and each Guarantor;
     (c) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of all corporate,
partnership or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of this Amendment, the Credit Agreement, as
amended by this Amendment, the Security Agreement, as amended by this Amendment,
the Guaranty, as amended by the Guaranty Amendment, and the other the documents,
instruments and agreements being executed by such Loan Party in connection with
this Amendment (together with this Amendment and the Guaranty Amendment, the
“Amendment Documents”);
     (d) a certificate of the chief executive officer, chief financial officer
or other senior officer of the Borrower certifying that (A) all representations
and warranties of the

- 4 -



--------------------------------------------------------------------------------



 



Loan Parties contained in this Amendment, the Credit Agreement, as amended by
this Amendment, the Guaranty, as amended by the Guaranty Amendment, and the
other Amendment Documents are true, correct and complete in all material
respects and (B) no Default or Event of Default exists or will exist immediately
after giving effect to this Amendment and the Guaranty Amendment;
     (e) Each of Ashford HHC Partners LP, a Delaware limited partnership,
Ashford HHC Partners II LP, a Delaware limited partnership, Ashford Hospitality
Finance California General Partner LLC, a Delaware limited liability company,
Ashford Hospitality Finance La Jolla LP, a Delaware limited partnership and
Ashford Hospitality Servicing LLC, a Delaware limited liability company (each a
“New Guarantor”) shall have become a Guarantor, its Equity Interest shall be
subject to the Lien of the Pledge Agreement and the Agent shall have received
the documents, instruments and agreements required pursuant to Section 7.12(a)
and (b) of the Credit Agreement;
     (f) evidence that the Borrower shall have paid all Fees due and payable
with respect to this Amendment; and
     (g) such other documents, instruments and agreements as the Agent may
reasonably request.
     Section 4. Representations. The Borrower represents and warrants to the
Agent and the Lenders that:
     (a) Authorization. Each of the Parent, the Borrower and the other Loan
Parties has the right and power, and has taken all necessary action to authorize
it, to execute and deliver this Amendment, the Guaranty Amendment and the other
Amendment Documents to which such Loan Parties are party and to perform its
obligations hereunder and under the Credit Agreement, as amended by this
Amendment, the Security Agreement, as amended by this Amendment, and the
Guaranty, as amended by the Guaranty Amendment, in each case, in accordance with
their respective terms. Each Amendment Document has been duly executed and
delivered by a duly authorized officer of each Loan Party a party thereto and
each of this Amendment, the Guaranty Amendment, the Credit Agreement, as amended
by this Amendment, and the Guaranty, as amended by the Guaranty Amendment, is a
legal, valid and binding obligation of each Loan Party a party thereto
enforceable against such Loan Party in accordance with its respective terms.
     (b) Compliance with Laws, etc. The execution and delivery by each Loan
Party of each Amendment Document to which it is a party and the performance by
each Loan Party of this Amendment, the Credit Agreement, as amended by this
Amendment, the Security Agreement, as amended by this Amendment, the Guaranty
Amendment, and the Guaranty, as amended by the Guaranty Amendment, in each case,
in accordance with their respective terms, do not and will not, by the passage
of time, the giving of notice or otherwise: (i) require any Government Approvals
or violate any Applicable Laws relating to any Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which any
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation

- 5 -



--------------------------------------------------------------------------------



 



or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.
     (c) No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.
     (d) Guarantors and Subsidiaries. All Subsidiaries of the Borrower that are
required to become Guarantors under Section 7.12. of the Credit Agreement are
parties to the Guaranty. Each Released Guarantor (i) qualifies, or will qualify
simultaneously with its release from the Guaranty pursuant to this Amendment, as
an Excluded Subsidiary or has ceased to be, or simultaneously with its release
from the Guaranty pursuant to this Amendment will cease to be, a Material
Subsidiary or a Subsidiary and (ii) no Default or Event of Default shall then be
in existence or would occur as a result of such release.
     Section 5. Reaffirmation of Representations by Parent and Borrower. Each of
the Parent and the Borrower hereby repeats and reaffirms all representations and
warranties made by it to the Agent and the Lenders in the Credit Agreement and
the other Loan Documents to which it is a party on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
or transactions not prohibited by the Credit Agreement.
     Section 6. Release. Pursuant to Section 7.13 of the Credit Agreement, as
amended hereby, the Agent and each Lender hereby releases each Released
Guarantor from the Guaranty, the Pledge Agreement and the Security Agreement, to
which it is a party.
     Section 7. Certain References. Each reference to the Credit Agreement in
any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Amendment.
     Section 8. Amendment Fee. In consideration of the Lenders party hereto
amending the Credit Agreement as provided herein, the Borrower agrees to pay to
the Agent for the account of each Lender executing this Amendment an amendment
fee equal to $3,000 for each such Lender.
     Section 9. Expenses. The Borrower shall reimburse the Agent upon demand for
all reasonable costs and expenses (including reasonable attorneys’ fees)
actually incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.
     Section 10. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
     Section 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW

- 6 -



--------------------------------------------------------------------------------



 



YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 12. Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.
     Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
     Section 14. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
     Section 15. Guaranty Amendment. Each Lender party to this Amendment
authorizes and directs the Agent to enter into the Guaranty Amendment on behalf
of such Lender.
[Remainder of Page Intentionally Left Bank]

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement and First Agreement to Security Agreement to be executed by
their authorized officers all as of the day and year first written above.

                      ASHFORD HOSPITALITY LIMITED PARTNERSHIP    
 
                    By:   Ashford OP General Partner LLC, its sole General
Partner    
 
               
 
      By:        
 
         
 
Name: David Brooks    
 
          Title: Vice President    
 
                    ASHFORD HOSPITALITY TRUST, INC.    
 
               
 
      By:        
 
         
 
Name: David Brooks    
 
          Title: Vice President    
 
                    ASHFORD HOSPITALITY FINANCE LP    
 
      By:   Ashford Hospitality Finance General Partner LLC,
its general partner         ASHFORD HOSPITALITY FINANCE
ALBUQUERQUE LP    
 
      By:   Ashford Hospitality Finance Albuquerque General
Partner LLP, its general partner         ASHFORD FINANCE SUBSIDIARY II LP    
 
      By:   Ashford Hospital Subsidiary II General Partner
LLC, its general partner         ASHFORD HOSPITALITY FINANCE LA JOLLA LP    
 
      By:   Ashford Hospitality Finance California General
Partner LLC, its general partner    
 
               
 
      By:        
 
         
 
Name: David Brooks    
 
          Title: Vice President    

[Signatures Continue on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
   and as a Lender
    By:           Name:   Matthew Ricketts        Title:   Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            MERRILL LYNCH BANK USA, as a Lender
      By:           Name:           Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            RAYMOND JAMES BANK, FSB, as a Lender
      By:           Name:           Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            BANK OF AMERICA, N.A., as a Lender
      By:           Name:           Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            AAREAL BANK AG, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            ALLIED IRISH BANKS, P.L.C. , as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            CALYON NEW YORK BRANCH, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            ROYAL BANK OF CANADA, as a Lender
      By:           Name:           Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a
   Lender       By:           Name:           Title:                 By:        
  Name:           Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Second Amendment to Credit Agreement and
First Amendment to Security Agreement
for Ashford Hospitality Limited Partnership]

            UBS LOAN FINANCE LLC, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Released Guarantors
Ashford 1031 Ground Lessee LLC
Ashford Covington LP
Ashford TRS IV LLC
Ashford TRS Lessee LLC
Falmouth Square Inn Limited Partnership

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACKNOWLEDGEMENT AND
AMENDMENT TO GUARANTY
     THIS ACKNOWLEDGEMENT AND AMENDMENT TO GUARANTY dated as of June 23, 2008
(this “Acknowledgment and Amendment”) executed by each of the undersigned (the
“Guarantors”) and ASHFORD HOSPITALITY LIMITED PARTNERSHIP (the “Borrower”) in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) and each
“Lender” a party to the Credit Agreement referred to below (the “Lenders”).
     WHEREAS, the Borrower, Ashford Hospitality Trust, Inc. (the “Parent”), the
Lenders, the Agent and certain other parties have entered into that certain
Credit Agreement dated as of April 10, 2007 (as amended and in effect
immediately prior to the date hereof, the “Credit Agreement”);
     WHEREAS, each of the Guarantors is a party to that certain Guaranty dated
as of April 10, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) pursuant to which they guarantied, among
other things, the Borrower’s obligations under the Credit Agreement on the terms
and conditions contained in the Guaranty;
     WHEREAS, certain of the Guarantors and the Borrower are a party to that
certain Pledge Agreement dated as of April 10, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”)
pursuant to which they granted a security interest in the “Collateral” (as
defined therein) to secure the Secured Obligations (as defined therein) on the
terms and conditions contained in the Pledge Agreement;
     WHEREAS, certain of the Guarantors are a party to that certain Security
Agreement dated as of April 10, 2007 in favor of the Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) pursuant to which they granted a security interest in the
“Collateral” (as defined therein) to secure the Secured Obligations (as defined
therein) on the terms and conditions contained in the Security Agreement;
     WHEREAS, the Borrower, the Parent, the Grantors, the Agent and the Lenders
are to enter into a Second Amendment to Credit Agreement and First Amendment to
Security Agreement dated as of the date hereof (the “Amendment”), to amend the
terms of the Credit Agreement and the Security Agreement on the terms and
conditions contained therein; and
     WHEREAS, it is a condition precedent to the effectiveness of the Amendment
that the Guarantors and the Borrower execute and deliver this Acknowledgment and
Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

A-1



--------------------------------------------------------------------------------



 



     Section 1. Amendment to Guaranty. The parties hereto agree that the
Guaranty is amended by restating Section 1 thereof in its entirety as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans and
the Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder; (d) all indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to any
Lender (or any Affiliate of any Lender) of any kind, nature or description,
under or in respect of any Derivatives Contract entered into by the Borrower
with any Person that is or was a Lender (or any Affiliate of any Lender) at the
time such Derivatives Contract was entered into, whether direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated; and (e) all other Obligations.
     Section 2. Reaffirmation.
     (a) Each Guarantor hereby reaffirms its continuing obligations to the Agent
and the Lenders under the Guaranty, as amendment hereby, and agrees that the
transactions contemplated by the Amendment shall not in any way affect the
validity and enforceability of the Guaranty, as amended hereby, or reduce,
impair or discharge the obligations of such Guarantor thereunder.
     (b) Each party hereto that is a Pledgor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Pledge Agreement, and agrees
that the transactions contemplated by the Amendment shall not in any way affect
the validity and enforceability of the Liens created by the Pledge Agreement, or
reduce, impair or discharge the obligations of such Pledgor thereunder.
     (c) Each party hereto that is a Grantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Security Agreement, and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Liens created by the Security
Agreement, or reduce, impair or discharge the obligations of such Grantor
thereunder.

A-2



--------------------------------------------------------------------------------



 



     Section 3. Governing Law. THIS ACKNOWLEDGEMENT AND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 4. Counterparts. This Acknowledgement and Amendment may be executed
in any number of counterparts, each of which shall be deemed to be an original
and shall be binding upon all parties, their successors and assigns.
[Signatures on Next Page]

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered
this Acknowledgement and Amendment to Guaranty as of the date and year first
written above.

            BORROWER:

ASHFORD HOSPITALITY LIMITED PARTNERSHIP
      By:   Ashford OP General Partner LLC, its sole General Partner          
By:           Name:   David Brooks        Title:   Vice President       
GUARANTORS:

ASHFORD HOSPITALITY TRUST, INC.
ASHFORD 1031 GP LLC
ASHFORD CREDIT HOLDING LLC
ASHFORD FINANCE SUBSIDIARY II GENERAL
  PARTNER LLC
ASHFORD HHC LLC
ASHFORD HHC II LLC
ASHFORD HHC III LLC
ASHFORD HOSPITALITY FINANCE ALBUQUERQUE
  GENERAL PARTNER LLC
ASHFORD HOSPITALITY FINANCE GENERAL
  PARTNER LLC
ASHFORD IHC LLC
ASHFORD MEZZ BORROWER LLC
ASHFORD OP GENERAL PARTNER LLC
ASHFORD OP LIMITED PARTNER LLC
BUCKS COUNTY MEMBER LLC
ASHFORD PROPERTIES GENERAL PARTNER LLC
FL/NY GP LLC
          By:           Name:   David Brooks        Title:   Vice President     

[Signatures Continued on Next Page]

A-4



--------------------------------------------------------------------------------



 



[Signature Page to Acknowledgement and Amendment to Guaranty
for Ashford Hospitality Limited Partnership]

                      GUARANTORS (CONT.):    
 
                    ASHFORD FINANCE SUBSIDIARY II LP    
 
      By:   Ashford Finance Subsidiary II General Partner
LLC, its general partner     ASHFORD HOSPITALITY FINANCE ALBUQUERQUE LP    
 
      By:   Ashford Hospitality Finance Albuquerque General
Partner LLC, its general partner     ASHFORD HOSPITALITY FINANCE LP    
 
      By:   Ashford Hospitality Finance General Partner LLC,
its general partner         COMMACK NEW YORK HOTEL LIMITED PARTNERSHIP    
 
      By:   FL/NY GP LLC, its general partner         CORAL GABLES FLORIDA HOTEL
LIMITED PARTNERSHIP
 
      By:   Ashford 1031 GP LLC, its general partner         HYANNIS
MASSACHUSETTS HOTEL LIMITED PARTNERSHIP
 
      By:   Ashford 1031 GP LLC, its general partner         SOUTH YARMOUTH
MASSACHUSETTS HOTEL LIMITED PARTNERSHIP
 
      By:   Ashford 1031 GP LLC, its general partner         WESTBURY NEW YORK
HOTEL LIMITED PARTNERSHIP
 
      By:   FL/NY GP LLC, its general partner    
 
               
 
      By:        
 
         
 
Name: David Brooks    
 
          Title: Vice President    

[Signatures Continued on Next Page]

A-5



--------------------------------------------------------------------------------



 



[Signature Page to Acknowledgement and Amendment to Guaranty
for Ashford Hospitality Limited Partnership]

                  GUARANTORS (CONT.):    
 
                ASHFORD TRS CORPORATION         ASHFORD TRS VI CORPORATION    
 
           
 
  By:        
 
     
 
Name: David J. Kimichik    
 
      Title: President    
 
                ASHFORD HHC PARTNERS LP    
 
      By:      Ashford HHC LLC, its general partner         ASHFORD HHC PARTNERS
II LP    
 
      By:     Ashford HHC II LLC, its general partner         ASHFORD
HOSPITALITY FINANCE LA JOLLA LP    
 
      By:      Ashford Hospitality Finance California
            General Partner LLC, its general partner     ASHFORD HOSPITALITY
SERVICING LLC         ASHFORD HOSPITALITY FINANCE CALIFORNIA
  GENERAL PARTNER, LLC
 
           
 
  By:        
 
     
 
Name: David Brooks    
 
      Title: Vice President    

[Signatures Continued on Next Page]

A-6



--------------------------------------------------------------------------------



 



[Signature Page to Acknowledgement and Amendment to Guaranty
for Ashford Hospitality Limited Partnership]
Acknowledged and agreed as of
the date first written above:
WACHOVIA BANK, NATIONAL
     ASSOCIATION, as Agent, on behalf of each
     Lender party to the Second Amendment

         
By:
       
 
 
 
Name: Matthew Ricketts    
 
  Title: Vice President    

A-7